DETAILED ACTION
	This office action is in response to the application and claims filed on May 5, 2021. Claims 1-9 are pending, with claims 1, 5, and 8 as the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, and 5 are objected to because of the following informalities:    
In claims 1, 4, and 5, the term “optical waveguide substrate” defines merely the “substrate” (and not the “waveguide”) in these claims, accordingly the claims should be amended to also clearly define the “optical waveguide” element itself because it is not clear that this “optical waveguide” is positively claimed as originally drafted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over by Del Villar et al. (Sensors and Actuators B 240 (2017) 174–185) hereinafter, Del Villar in view of Wang et al. (CN 209356087 U) hereinafter Wang, and further in view of Lin et al. (US 20210123866 A1) hereinafter Lin.

    PNG
    media_image1.png
    374
    833
    media_image1.png
    Greyscale

Annotated Figure 1(a), optical fiber configuration of Del Villar.
Regarding claim 1, Del Villar (See annotated Figure 1(a), optical fiber configuration) teaches (sections 1 and 2) a biological sensing apparatus (biosensor) comprising: 
an optical waveguide substrate (an optical fiber wave guide) comprising: 
a light input end (an input light end), and 
a light output end (a transmitted output end positioned opposite to input light end) opposite to the light input end, wherein, 
a biological sensing area (consists of thin-film waveguide/layer adapted for supporting or propagating optical surface modes, the layer being in contact with the flat surface of the D-shaped optical fiber wave guide between the input light end and transmitted output end.) is formed on one surface of the optical waveguide substrate between the light input end and the light output end, 
a surface plasmon resonance (SPR) layer (thin-film waveguide/layer) comprising: 
a metal layer (The thin-film waveguide/layer, may be any suitable layer of hybrid materials (e.g., indium tin oxide, ITO) which satisfy the conditions for SPR generation at certain wavelength range and being in contact with the optical fiber waveguide forming the detection system) arranged on part of the biological sensing area, and 
a lossy mode resonance (LMR) layer (The thin-film waveguide/layer, may be any suitable layer of hybrid materials (e.g., indium tin oxide, ITO) which satisfy the conditions for LMR generation at certain wavelength range and being in contact with the optical fiber waveguide forming the detection system) arranged on part of the biological sensing area, 
but, does not specifically and expressly disclose that 
the LMR layer and the SPR layer being not overlapped, 
a plurality of biological probes evenly arranged on the metal layer, 
wherein, the plurality of biological probes is formed on the metal layer through self- assembly after the metal layer is surface modified. 
However, Wang (Figures 1-4) teaches nonoverlapping SPR (gold film; the four air holes of the waveguide are gold plated) and LMR (ZnO layer, 4 with a HfO2 layer, 5 deposited on top of it to effectively improve the sensitivity of the LMR detection; the ZnO/HfO2 dual layer is formed on the two arc surfaces, 21 and 22 of the waveguide) layers on the detection area of a waveguide sensor (the distinct gold and ZnO/HFO2 layers are positioned in contact with the optical propagation channel of the waveguide to induce resonance).
Lin (Figure 4) teaches ([0007], [0035]) a plurality of biological probes evenly arranged on the metal layer (a metal oxide with electronic conductivity such as indium tin oxide (ITO)) through self- assembly after the metal layer is surface modified.
Since Del Villar, Wang and Lin are from the same field of endeavor, the purposes disclosed by Wang and Lin would have been recognized in the pertinent art of Del Villar.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Del Villar to incorporate the teachings of Wang and Lin and provide a LMR layer and a SPR layer being not overlapped, a plurality of biological probes evenly arranged on the metal layer, the plurality of biological probes is formed on the metal layer through self- assembly after the metal layer is surface modified, for the purpose of obtaining simultaneous/individual efficient detection with desired quality of SPR on a SPR structure and/or LMR on a LMR structure that are distinctly configured and positioned on a single compact platform, without undue burden or unexpected results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding claim 2, Del Villar in view Wang and Lin teaches the biological sensing apparatus as claimed in claim 1, but, does not specifically and expressly disclose that the biological sensing area is sequentially formed a first area and a second area along a direction from the light input end to the light output end, wherein the SPR layer is arranged on the first area, and the LMR layer is arranged on the second area.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Del Villar in view of Wang and Lin to have the biological sensing area is sequentially formed a first area and a second area along a direction from the light input end to the light output end, wherein the SPR layer is arranged on the first area, and the LMR layer is arranged on the second area, for the purpose of obtaining simultaneous/individual efficient detection with desired quality of SPR on a SPR structure and/or LMR on a LMR structure that are distinctly configured and positioned on a single compact platform, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 3, Del Villar in view of Wang and Lin teaches the biological sensing apparatus as claimed in claim 1. Del Villar further teaches that the LMR layer is formed of metal oxide or polymer material (Metal oxides, polymer coatings, two-layer-coated structures combining both materials, or even immunosensors consisting of multilayers of polymers and antibodies have successfully produced LMRs; page 176, paragraphs 8 and 9).  
Regarding claim 4, Del Villar in view of Wang and Lin teaches the biological sensing apparatus as claimed in claim 1. Del Villar further teaches that the optical waveguide substrate is one of glass, quartz, and polymer material (Thin film waveguide is made of silica/glass that has a substrate refractive index of ~1.45; Figures 1a and 1b; page 176, paragraph 6). 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over by Del Villar et al. (Sensors and Actuators B 240 (2017) 174–185) hereinafter, Del Villar in view of Wang et al. (CN 209356087 U) hereinafter Wang, Debackere et al. (US 20090103099 A1) hereinafter Debackere and further in view of Lin et al. (US 20210123866 A1) hereinafter Lin.
Regarding claim 5, Del Villar (See annotated Figure 1(a), optical fiber configuration) teaches (sections 1 and 2) a biological sensing apparatus (biosensor) comprising: 
an optical waveguide substrate (an optical fiber wave guide) comprising: 
a light input end (an input light end), and 
a light output end (a transmitted output end positioned opposite to input light end) opposite to the light input end, wherein, 
a biological sensing area (consists of thin-film waveguide/layer adapted for supporting or propagating optical surface modes, the layer being in contact with the flat surface of the D-shaped optical fiber wave guide between the input light end and transmitted output end.) is formed on one surface of the optical waveguide substrate between the light input end and the light output end, 
a surface plasmon resonance (SPR) layer (thin-film waveguide/layer) comprising: 
a metal layer (The thin-film waveguide/layer, may be any suitable layer of hybrid materials (e.g., indium tin oxide, ITO) which satisfy the conditions for SPR generation at certain wavelength range and being in contact with the optical fiber waveguide forming the detection system) arranged on part of the biological sensing area, and 
a lossy mode resonance (LMR) layer (The thin-film waveguide/layer, may be any suitable layer of hybrid materials (e.g., indium tin oxide, ITO) which satisfy the conditions for LMR generation at certain wavelength range and being in contact with the optical fiber waveguide forming the detection system) arranged on part of the biological sensing area, 
but, does not specifically and expressly disclose 
a biological sensing system comprising, 
a broadband light source,
an input optical fiber coupled to the broadband light source and a biological sensing apparatus, 
an output optical fiber coupled to the light output end,
a spectrometer coupled to the output optical fiber,
an incident light emitted by the broadband light source is configured to enter the optical waveguide substrate through the input optical fiber for LMR in the biological sensing area,
the LMR layer and the SPR layer being not overlapped, 
a plurality of biological probes evenly arranged on the metal layer, 
the plurality of biological probes is formed on the metal layer through self- assembly after the metal layer is surface modified. 
However, Wang (Figures 1-4) teaches nonoverlapping SPR (gold film; the four air holes of the waveguide are gold plated) and LMR (ZnO layer, 4 with a HfO2 layer, 5 deposited on top of it to effectively improve the sensitivity of the LMR detection; the ZnO/HfO2 dual layer is formed on the two arc surfaces, 21 and 22 of the waveguide) layers on the detection area of a waveguide sensor (the distinct gold and ZnO/HFO2 layers are positioned in contact with the optical propagation channel of the waveguide to induce resonance).
Debackere teaches a biological sensing system (an optical detection system,100 for detecting biological, chemical or bio-chemical particles) comprising: 
a broadband light source (A monochromatic or broad band irradiation source, 108; [0007], [0055], [0080]), 
an input optical fiber coupled to the broadband light source (optical fiber is coupled to the light source; [0080]), 
a biological sensing apparatus (combination of coupling means or coupler 112, 114, layer, 102, and waveguide, 104;) coupled to the input optical fiber (Laser light was coupled in and out of the biological sensing apparatus/structure using single mode optical fibers; [0080]),
an output optical fiber coupled to the light output end (Laser light was coupled in and out of the biological sensing apparatus/structure using single mode optical fibers; [0080]), and 
a spectrometer coupled to the output optical fiber (A detector, 110 coupled to optical fiber is used for detecting optical signal. The optical detector used may be a spectral detector, allowing to detect the intensity as function of the wavelength; [0063]), 
wherein, an incident light emitted by the broadband light source is configured to enter the optical waveguide substrate through the input optical fiber in the biological sensing area (Light from a monochromatic or broad band irradiation source is coupled in and out of the biological sensing area/structure consisting of an optical wave guide, 104 using single mode optical fibers for SPR; [0007], [0055], [0080]).
Lin (Figure 4) teaches ([0007], [0035]) a plurality of biological probes evenly arranged on the metal layer (a metal oxide with electronic conductivity such as indium tin oxide (ITO)) through self- assembly after the metal layer is surface modified.
Since Del Villar, Wang, Debackere and Lin are all from the same field of endeavor, the purposes disclosed by Wang, Debackere and Lin would have been recognized in the pertinent art of Del Villar.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Del Villar to incorporate the teachings of Wang, Debackere and Lin and provide a biological sensing system comprising, a broadband light source, an input optical fiber coupled to the broadband light source and a biological sensing apparatus, an output optical fiber coupled to the light output end, a spectrometer coupled to the output optical fiber, wherein an incident light emitted by the broadband light source is configured to enter the optical waveguide substrate through the input optical fiber for LMR in the biological sensing area, the LMR layer and the SPR layer being not OVERLAPPED, a plurality of biological probes evenly arranged on the metal layer, the plurality of biological probes is formed on the metal layer through self- assembly after the metal layer is surface modified, for the purpose of obtaining simultaneous/individual efficient detection with desired quality of SPR on a SPR structure and/or LMR on a LMR structure that are distinctly configured and positioned on a single compact platform, without undue burden or unexpected results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6, Del Villar in view of Wang, Debackere and Lin teaches the biological sensing system as claimed in claim 5, but, does not specifically and expressly disclose that the biological sensing area is sequentially formed a first area and a second area along a direction from the light input end to the light output end, wherein the SPR layer is arranged on the first area, and the LMR layer is arranged on the second area.
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Del Villar in view of Wang, Debackere and Lin to have the biological sensing area is sequentially formed a first area and a second area along a direction from the light input end to the light output end, wherein the SPR layer is arranged on the first area, and the LMR layer is arranged on the second area, for the purpose of obtaining simultaneous/individual efficient detection with desired quality of SPR on a SPR structure and/or LMR on a LMR structure that are distinctly configured and positioned on a single compact platform, without undue burden or unexpected results, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding claim 7, Del Villar in view of Wang, Debackere and Lin teaches the biological sensing system as claimed in claim 5.  Del Villar further teaches that the LMR layer is formed of metal oxide or polymer material (Metal oxides, polymer coatings, two-layer-coated structures combining both materials, or even immunosensors consisting of multilayers of polymers and antibodies have successfully produced LMRs; page 176, paragraphs 8 and 9).  

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over by Del Villar et al. (Sensors and Actuators B 240 (2017) 174–185) hereinafter, Del Villar in view of Wang et al. (CN 209356087 U) hereinafter Wang, Rivero et al. (Sensors and Actuators B 173 (2012) 244– 249) hereinafter Rivero and further in view of Lin et al. (US 20210123866 A1) hereinafter Lin.
Regarding claim 8, Del Villar (See annotated Figure 1(a), optical fiber configuration) teaches (sections 1 and 2) a method of using biological sensing apparatus (biosensor), comprising steps of: 
arranging an object (sample) on a biological sensing area (consists of thin-film waveguide/layer adapted for supporting or propagating optical surface modes, the layer being in contact with the flat surface of the D-shaped optical fiber wave guide between the input light end and transmitted output end.) comprising a surface plasmon resonance (SPR) layer (The thin-film waveguide/layer, may be any suitable layer of hybrid materials (e.g., indium tin oxide, ITO) which satisfy the conditions for SPR generation at certain wavelength range and being in contact with the optical fiber waveguide forming the detection system) and a lossy modal resonance (LMR) layer (The same thin-film waveguide/layer that acts as SPR layer, may be any suitable layer of hybrid materials (e.g., indium tin oxide, ITO) which satisfy the conditions for LMR generation at certain wavelength range and being in contact with the optical fiber waveguide forming the detection system) and the object configured to simultaneously contact with the SPR layer and the LMR layer (the sample is in contact with the thin-film waveguide/layer (SPR/LMR layer)), 
an incident light to input to the biological sensing area (input light end input light to the detection area that consists of thin-film waveguide/layer adapted for supporting or propagating optical surface modes, the layer being in contact with the flat surface of the D-shaped optical fiber wave guide between the input light end and transmitted output end),
the incident light configured to generate an SPR signal on the SPR layer, and simultaneously the incident light configured to generate an LMR signal on the LMR layer (input light from the input light end induce resonance on the thin-film waveguide/layer (SPR/LMR layer) to produce the respective spectra).
the SPR layer (thin-film waveguide/layer) comprises: 
a metal layer (The thin-film waveguide/layer, may be any suitable layer of hybrid materials (e.g., indium tin oxide, ITO) which satisfy the conditions for SPR generation at certain wavelength range and being in contact with the optical fiber waveguide forming the detection system) 
but, does not specifically and expressly disclose 
a biological sensing system,
the SPR and LMR layers are side by side and not overlapped,
emitting, by a broadband light source, 
a spectrometer, 
subtracting the LMR signal from the SPR signal to obtain a biological signal, wherein, the SPR layer comprises: 
a metal layer, and 
a plurality of biological probes is formed on the metal layer through self-assembly after the metal layer is surface modified.
However, Wang (Figures 1-4) teaches side by side and nonoverlapping SPR (gold film; the four air holes of the waveguide are gold plated) and LMR (ZnO layer, 4 with a HfO2 layer, 5 deposited on top of it to effectively improve the sensitivity of the LMR detection; the ZnO/HfO2 dual layer is formed on the two arc surfaces, 21 and 22 of the waveguide. The distinct gold and ZnO/HFO2 layers are positioned in contact with the optical propagation channel of the waveguide to induce resonance).
Rivero (Figures 1-2) teaches (a biological sensing system (Lossy-mode resonance (LMR) and Localized Surface Plasmon Resonance (LSPR) sensor; abstract), a broadband light emitting source (a white halogen lamp), a spectrometer (a CCD-based UV–vis spectrometer; section 2.3. Device characterization), subtracting the LMR signal from the SPR signal to obtain a biological signal (the utilization of a dual-peak reference (LSPR–LMR) that provides a high immunity to optical power fluctuations caused measurement inaccuracies; page no. 247)
Lin (Figure 4) teaches ([0007], [0035]) a plurality of biological probes is formed on the metal layer (a metal oxide with electronic conductivity such as indium tin oxide (ITO)) through self-assembly after the metal layer is surface modified.
Since Del Villar, Wang, Rivero and Lin are all from the same field of endeavor, the purposes disclosed by Wang, Rivero and Lin would have been recognized in the pertinent art of Del Villar.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Del Villar to incorporate the teachings of Wang, Rivero and Lin and provide a method of using a biological sensing system, comprising steps of: arranging an object on a biological sensing area comprising a surface plasmon resonance (SPR) layer and a lossy modal resonance (LMR) layer side by side and not overlapped, and the object configured to simultaneously contact with the SPR layer and the LMR layer, emitting, by a broadband light source, an incident light to input to the biological sensing area, the incident light configured to generate an SPR signal on the SPR layer, and simultaneously the incident light configured to generate an LMR signal on the LMR layer, and receiving, by a spectrometer, the SPR signal and the LMR signal simultaneously, and subtracting the LMR signal from the SPR signal to obtain a biological signal, wherein, the SPR layer comprises: a metal layer, and a plurality of biological probes is formed on the metal layer through self-assembly after the metal layer is surface modified, for the purpose of obtaining simultaneous/individual efficient wide wavelength range detection with desired signal quality of SPR on a SPR structure and/or LMR on a LMR structure that are distinctly configured and positioned on a single compact platform, without undue burden or unexpected results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 9, Del Villar in view of Wang, Rivero and Lin teaches the method of using the biological sensing system as claimed in claim 8, but does not specifically and expressly disclose that the biological sensing area is sequentially formed a first area and a second area along a transmission direction of the incident light, wherein the SPR layer is arranged on the first area. and the LMR layer is arranged on the second area. 
Del Villar further teaches that the LMR layer is formed of metal oxide or polymer material (Metal oxides, polymer coatings, two-layer-coated structures combining both materials, or even immunosensors consisting of multilayers of polymers and antibodies have successfully produced LMRs; page 176, paragraphs 8 and 9).
Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to view the design of Del Villar in view of Wang, Rivero and Lin to have the biological sensing area is sequentially formed a first area and a second area along a transmission direction of the incident light, wherein the SPR layer is arranged on the first area. and the LMR layer is arranged on the second area: the LMR layer is formed of metal oxide or polymer material, for the purpose of obtaining simultaneous/individual efficient detection with desired quality of SPR on a SPR structure and/or LMR on a LMR structure that are distinctly configured and positioned on a single compact platform, without undue burden or unexpected results, since one of ordinary skill could have combined the elements by known methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOJAN PULLOCKARAN PAVUNNY whose telephone number is (571) 272-8419. The examiner can normally be reached M-F 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHOJAN PULLOCKARAN PAVUNNY/Examiner, Art Unit 2874                                                                                                                                                                                                        11/17/2022



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 22, 2022